Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2021 has been entered.
Allowable Subject Matter
Claims 1-3 and 5-13 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a spectroscopic microscope comprising a light source configured to generate light, a multi-slit part including a plurality of slits through which signal light from an illumination region of a sample illuminated with the light passes, the slits being arranged in a slit width direction, and a spectrometer configured to disperse the signal light that has passed through the slits in a dispersion direction intersecting a slit length direction and 
As for claim 13, none of the prior arts alone or in combination discloses a spectroscopic observation method comprising the steps of: generating light, guiding the light to a sample, causing signal light from an illumination region of the sample illuminated with the light to enter a multi-slit part having a plurality of slits arranged in a slit width direction, dispersing the signal light having passed through the slits of the multi-slit part in a dispersion direction intersecting a slit length direction and detecting the signal light with a two-dimensional array photodetector, wherein a plurality of linear illumination regions on the sample is illuminated with the light, wherein the plurality of linear illumination regions is scanned in a direction perpendicular to a longitudinal direction of the linear illumination region wherein the sample and the multi-slit part are arranged at a conjugate position, and wherein the signal light from each of the linear illumination regions passes through each slit of the multi-slit part.
The closest prior art, Empedocles et al (US 2002/0008148 A1) discloses Empedocles teaches a spectroscopic microscope comprising a light source configured to generate light, a spectrometer configured to disperse the signal light that has passed through the slits in a dispersion direction intersecting a slit length direction and to detect the signal light with a two-dimensional array photodetector. Empedocles does not alone claim 1 and 13; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2, 3, and 5-12 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 01/04/2021, with respect to claims 1-3 and 5-13 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-3 and 5-13 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886